TYSON, J.
The bill in this cause was -filed under section 809 et seq., of the Code of 1896 to quiet the title to the coal and other minerals owned by complainant in, under, and upon a. certain tract of land. It contains all the necessary statutory averments. The point is made that the owner of coal and minerals in, under', and upon land, with no title to the surface, cannot invoke the remedy afforded by the statute. The language of the statute pertinent to tins point is this: “When any person is in peaceable possession of lands, whether actual or constructive, claiming to own the same and his title there to or to any part thereof is denied or disputed, * * * such person so in possession may bring and maintain a suit in equity to settle the title to.such land and to clear up all doubt and disputes concerning the same-.” It is admitted that the coal and other mineral are a. part of the land, but the contention seems to proceed upon the, theory that, because this interest does not comprise the whole of the land, therefore it is not land within the meaning of the ivord “lands” employed in the statute. We think this a too narrow and technical construction. The statute is a remedial one and 'should be liberally construed. Whenever a person acquires such an interest in land as is capable of being possessed peaceably, and it is so possessed, we are of the opinion that the statute affords the owner of such an interest a remedy to have its title quieted.
The right of the owner to maintain such a bill was recognized in the case of Smith v. Gordon, 136 Ala. 495, 34 South, 838. If this be not true, the owner of the sur*232face, after parting with the mineral interest, could not bring such a bill because he is not the owner of the whole of the land. And by analogy the owner of a life estate in lands would be denied The benefit of the statute because he does not own the whole estate. The amendment to the bill was clearly not a departure. — Smith v. Gordon, supra ; Bledsoe v. Price, 132 Ala. 621, 32 South. 325. This, amendment seek® to estop the respondent from showing that the deed from Odom to Peters, from whom complainant derives his title by mesne conveyances, was never in fact delivered. It is not averred that the respondent in .any wise induced the complainant, or any one of those through whom it claims, to purchase the lands. The ground of the estoppel sought to be enforced is rested solely upon the fact that respondent and its predecessors in title knowing that Peters could make sale of the property to bona fide purchasers and obtain the money therefor, and, with full knowledge that the deed to Peters was of record, took no- action to have it annulled. If the deed was never delivered by Odom to Peter®, then Peters acquired no title or estate' in the land whatsoever. — Tarwarter v. Going, 140 Ala. 273, 37 South. 330 ; Lyon v. Hardin, 120 Ala. 643, 646, 29 South. 777 ; Fitzpatrick v. Brigman, 130 Ala. 450, 30 South. 500 ; Fisbie v. McCarty, 1 Stew. & P. 56 ; Goodlett v. Kelly, 74 Ala. 213. Nor did Peters’ grantee or any other person claiming under him acquire any title.— Fitzpatrick v. Brigman, and Goodlett v. Kelly, supra ; 1 Tiedeman on Real Property, § 812, and cases cited in note 2.
The fact that complainant, or those through whom it claimed, did not know of the non-delivery of the deed by Odom to Peters is of no moment. They are not bona fide purchasers., and are therefore not entitled to protection on account of their want of knowledge or. notice of that fact, having acquired no. title or estate under the conveyance to them to- the lands. — Shook v. Southern Bldg. & Loan Association, 140 Ala. 575, 37 South. 409. This being the law, the respondents knew that Peters could not make sale of the property to bona fide purchasers, and therefore the equity upon which the predi*233cate is laid in the amendment to the. bill for an estoppel is wanting. And clearly the respondent was under no duty to take any action to hare the deed to Peters annulled. If in possession, it may have done so in order to remove it as a cloud upon its title; but it owed, the complainant no duty to do so, and failing in this regard does not work an estoppel against it and in favor of the complainant to uoav assert that the deed to Peters Avas void because never delivered. The demurrer interposed to this phase of the bill, as .amended, was improperly overruled.
■ The decree appealed from Avill be reversed and one Avill be here entered sustaining the demurrer.
Reversed and rendered.
Dowdell, Stmpron, and Anderson, JJ., concur.